Citation Nr: 1121924	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to November 1986, and October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

In June 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO located in Newark, New Jersey.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has an acquired anxiety disorder, to include PTSD, as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

As an initial matter, the Board acknowledges that the Veteran originally filed a claim for service connection for "PTSD."  In light of the fact that recent treatment records and an April 2009 VA examination report reflect diagnosed PTSD and anxiety, and because PTSD constitutes a type of anxiety disorder, the Board has recharacterized the issue on appeal more broadly to include service connection for an acquired anxiety disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that a January 2007 Form 21-4142 reflects that the Veteran identified treatment records at the Vet Center (prepared by Mr. R.G.) in Ewing, New Jersey dated from November 2006 to January 2007 as relating to his claim.  The Veteran also noted on the form that he continued to receive treatment from Mr. R.G. at the Vet Center once a week.  The Board acknowledges that in June 2007, the RO requested copies of these records from the Vet Center, and in response, the RO received an August 2007 letter from Mr. R.G., but no copies of any treatment records.  Based thereon, the Board finds that a remand is necessary so that the RO may make a follow-up request for the Vet Center treatment records and associate any treatment records or negative response received with the claims file.  See 38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(c)(1) ("efforts will generally consist of an initial request and, if the records are not received, at least one follow-up request").  

In addition, the Board notes that private and VA treatment records indicate that there are outstanding private treatment records prepared by Dr. L. (apparently formerly of the VA medical center) and Ms. P.C., LCSW, relating to the Veteran's claim.  Therefore, the Board finds that a remand is also necessary so that the RO may attempt to obtain copies of any outstanding treatment records from Dr. L. and Ms. P.C. and associate them with the claims file.  See 38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding treatment records from the Vet Center located in Ewing, New Jersey dated from October 2006 to present and associate them with the claims file.  To that end, provide the Veteran with an updated Form 21-4142 for his signature.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain copies of any outstanding private treatment records prepared by Dr. L. dated from October 2006 to present and associate them with the claims file.  To that end, provide the Veteran with a Form 21-4142 for his completion.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Obtain copies of any outstanding private treatment records prepared by Ms. P.C., LCSW, dated from October 2006 to present and associate them with the claims file.  To that end, provide the Veteran with a Form 21-4142 for his completion.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4.  Then, after the above development has been completed, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

